SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

778
CA 14-02167
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


FINANCITECH, LTD., PLAINTIFF-APPELLANT,

                      V                              MEMORANDUM AND ORDER

GML SYRACUSE LLC, AMADEUS DEVELOPMENT, INC.,
DEFENDANTS-RESPONDENTS,
HOLMES KING KALLQUIST & ASSOCIATES, LLP, ET AL.,
DEFENDANTS.


MAYNARD, O’CONNOR, SMITH & CATALINOTTO, LLP, ALBANY (JUSTIN W. GRAY OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

MELVIN & MELVIN, PLLC, SYRACUSE (KENNETH J. BOBRYCKI OF COUNSEL), FOR
DEFENDANT-RESPONDENT GML SYRACUSE LLC.

ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK PC, NEW YORK CITY
(ROGER A. RAIMOND OF COUNSEL), FOR DEFENDANT-RESPONDENT AMADEUS
DEVELOPMENT, INC.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered May 8, 2014. The order, among
other things, denied plaintiff’s motion for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Plaintiff appeals from an order denying its motion
for summary judgment in this action to foreclose two mortgages.
Following entry of that order, the mortgaged premises were acquired by
the City of Syracuse Industrial Development Agency in a proceeding
pursuant to the Eminent Domain Procedure Law. “It is well established
that, upon the vesting of title in a condemnation proceeding, all lien
interests in the subject property by virtue of mortgages, unpaid
taxes, or unsatisfied judgments, are extinguished” (Matter of County
of Rockland [Kohl Indus. Park Co.], 172 AD2d 607, 609; see Matter of
County of Nassau [Gelb-Siegel], 24 NY2d 621, 626). The relief sought
by plaintiff in the motion, i.e., appointment of a receiver and
foreclosure of the mortgages, is no longer available, and the appeal
must therefore be dismissed as moot (see Matter of Tessler v Board of
Educ. of City of N.Y., 49 AD3d 428, 429).


Entered:    June 12, 2015                          Frances E. Cafarell
                                                   Clerk of the Court